
	
		II
		111th CONGRESS
		2d Session
		S. 3880
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase Federal Pell Grants for the
		  children of fallen public safety officers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Officer Daniel Faulkner Children of
			 Fallen Heroes Scholarship Act of 2010.
		2.Calculation of
			 eligibilitySection 473(b) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087mm(b)) is
			 amended—
			(1)in paragraph
			 (2)—
				(A)in the matter
			 preceding subparagraph (A), by inserting (in the case of a student who
			 meets the requirement of subparagraph (B)(i)), or academic year 2011–2012 (in
			 the case of a student who meets the requirement of subparagraph
			 (B)(ii)), after academic year 2009–2010; and
				(B)by amending
			 subparagraph (B) to read as follows:
					
						(B)whose parent or
				guardian was—
							(i)a
				member of the Armed Forces of the United States and died as a result of
				performing military service in Iraq or Afghanistan after September 11, 2001;
				or
							(ii)actively serving
				as a public safety officer and died in the line of duty while performing as a
				public safety officer;
				and
							;
				(2)in paragraph
			 (3)—
				(A)by striking
			 Notwithstanding and inserting the following:
					
						(A)Armed
				forcesNotwithstanding
						;
				(B)by striking
			 paragraph (2) and inserting subparagraphs (A), (B)(i),
			 and (C) of paragraph (2); and
				(C)by adding at the
			 end the following:
					
						(B)Public safety
				officersNotwithstanding any
				other provision of law, unless the Secretary establishes an alternate method to
				adjust the expected family contribution, for each student who meets the
				requirements of subparagraphs (A), (B)(ii), and (C) of paragraph (2), a
				financial aid administrator shall—
							(i)verify with the
				student that the student is eligible for the adjustment;
							(ii)adjust the
				expected family contribution in accordance with this subsection; and
							(iii)notify the
				Secretary of the adjustment and the student’s eligibility for the
				adjustment.
							;
				and
				(3)by adding at the
			 end the following:
				
					(4)Treatment of
				Pell amountNotwithstanding section 1212 of the Omnibus Crime
				Control and Safe Streets Act of 1968 (42 U.S.C. 3796d–1), in the case of a
				student who receives an increased Federal Pell Grant amount under this section,
				the total amount of such Federal Pell Grant, including the increase under this
				subsection, shall not be considered in calculating that student’s educational
				assistance benefits under the Public Safety Officers' Benefits program under
				subpart 2 of part L of title I of such Act.
					(5)DefinitionsFor
				purposes of this subsection:
						(A)FirefighterThe
				term firefighter means an individual who is trained in the
				suppression of fire or hazardous materials response and has the legal authority
				to engage in these duties.
						(B)Law enforcement
				officerThe term law enforcement officer means an
				individual who—
							(i)is
				authorized by law to engage in or supervise the prevention, detection,
				investigation, or prosecution of, or the incarceration of any person for, any
				violation of law; and
							(ii)has statutory
				powers of arrest or apprehension.
							(C)Member of a
				rescue squad or ambulance crewThe term member of a rescue
				squad or ambulance crew means an individual who is an officially
				recognized or designated public employee member of a rescue squad or ambulance
				crew.
						(D)Federal or
				public agencyThe term Federal or public agency
				means—
							(i)the United
				States, any State of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam,
				American Samoa, the Commonwealth of the Northern Mariana Islands, the Freely
				Associated States, or any territory or possession of the United States;
							(ii)any unit of
				local government, department, agency, or instrumentality of any of the entities
				described in clause (i); or
							(iii)the Amtrak
				Police department or Federal Reserve Police department.
							(E)Public safety
				officerThe term public safety officer means an
				individual serving a Federal or public agency in an official capacity, with or
				without compensation, as a law enforcement officer, as a firefighter, or as a
				member of a rescue squad or ambulance
				crew.
						.
			3.Calculation of
			 Pell Grant amountSection
			 401(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)) is
			 amended—
			(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking The Amount
			 and inserting Subject to subparagraph (C), the amount;
			 and
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)In the case of a
				student who meets the requirements of subparagraphs (A), (B)(ii), and (C) of
				section 473(b)(2)—
						(i)clause (ii) of subparagraph (A) of this
				paragraph shall be applied by substituting from the amounts appropriated
				in the last enacted appropriation Act applicable to that award year, an amount
				equal to the amount of the increase calculated under paragraph (8)(B) for that
				year for the amount of the increase calculated under paragraph
				(8)(B) for that year; and
						(ii)such
				student—
							(I)shall be provided an amount under clause
				(i) of this subparagraph only to the extent that funds are specifically
				provided in advance in an appropriation Act to such students for that award
				year; and
							(II)shall not be
				eligible for the amounts made available pursuant to clauses (i) through (iii)
				of paragraph
				(8)(A).
							.
			4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		5.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on July 1, 2011.
		
